Citation Nr: 0839949	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-41 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of 
herniotomy scar with nerve and spermatic cord entrapment, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2005 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied an evaluation in excess of 30 percent 
for residuals of herniotomy scar with nerve and spermatic 
cord entrapment.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the representative's Informal Hearing Presentation dated 
in September 2008, it is asserted that the symptoms 
associated with the service-connected residuals of herniotomy 
have increased in severity and are more disabling than 
reflected by the currently assigned disability evaluation.  
It is maintained that the findings on most recent VA 
examination are too old to currently rate the disorder.  
Review of the record discloses that the appellant was most 
recently evaluated for VA compensation purposes in January 
2005.  Subsequent VA outpatient clinic notes dated in 
September 2005 and February 2006 show complaints of groin 
pain.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  The Court has also 
held that when the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the Board is 
of the opinion that a current examination should be scheduled 
to determine the current extent of the symptomatology and 
status of the service-connected residuals of herniotomy with 
nerve and spermatic cord entrapment.

The Board would also point out that the record indicates that 
the veteran appears to receive VA outpatient treatment for 
various complaints and disorders, including symptoms 
associated with service-connected disability.  The most 
recent records date through February 2007.  The claims folder 
thus indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from March 2007 should be 
requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 (VCAA) is completed and 
satisfied with respect to the issue 
on appeal since the most recent 
duty-to-assist letter dated in 
October 2004.  

2.  VA outpatient clinical records 
dating from March 2007 to the 
present should be requested and 
associated with the claims folder.

3.  Schedule the veteran for a VA 
examination to determine the 
current extent, and all 
manifestations of the service-
connected residuals of herniotomy 
scar with nerve and spermatic cord 
entrapment.  The examiner should be 
provided with a copy of the 
criteria for rating inguinal 
hernias, and any other appropriate 
analogous ratings, given the 
veteran's symptoms.  The claims 
file and a copy of this remand 
should be made available to the 
examiner designated to examine the 
veteran.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The examiner 
should opine as to the most 
appropriate rating based on the 
examination findings.  All 
indicated tests and studies should 
be performed, and clinical findings 
should be reported in detail and 
correlated to specific diagnoses in 
a narrative format.  

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

